January 20, 1910. The opinion of the Court was delivered by *Page 504 
On his trial for the murder of William Cannon the jury found the defendant guilty, with a recommendation to mercy. Thereupon the Circuit Judge imposed the sentence of life imprisonment, as provided by the statute. In the exceptions certain erroneous propositions of law are set out as having been given to the jury in the instructions contained in the charge on the subject of self-defence; but we are unable to discover in the charge the instructions imputed to the Circuit Judge. The instruction was given that the plea of self-defense is complete when established by the preponderance of the evidence; and the charge contains also an instruction that the defendant was entitled to the benefit of every reasonable doubt. There is, therefore, no ground for complaint of error in the charge as to these matters.
The context shows that the instructions on the subject of self-defence were intended to apply to the consideration of the crime of manslaughter as well as the crime of murder, and there is no foundation for the exception that the jury were not instructed to consider the plea of self-defense in connection with the crime of manslaughter. But even if it had been otherwise the error would have been harmless, for the law of self-defense was charged generally, and the charge of manslaughter was eliminated entirely by the conviction of murder.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed. *Page 505